John Myers, the plaintiff in error, was convicted at the October, 1913, term of the county court of Osage county on a charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein and his punishment fixed at imprisonment in the county jail for a period of thirty days. There is no merit whatever in this appeal. The plaintiff in error was charged jointly with others of conveying 2880 pints of beer from the Keystone Ferry, in Osage county, to Jack Harlow's farm in the southeastern portion of said county. There is no question about his guilt, and the record contains no errors of law justifying a reversal. The judgment of the trial court is affirmed.